Citation Nr: 0327926	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-00 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a August 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  In this case, 
the VCAA notice sent to the veteran is not adequate under the 
Quartuccio guidelines.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (DAV) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being remanded 
anyway, the RO must take this opportunity to inform the 
appellant that, notwithstanding any information previously 
provided, a full year is allowed for response to a VCAA 
notice.  

In his February 2002 Substantive Appeal (Form-9), the veteran 
asserted that the pain and immobility due to his service-
connected low back disorder have worsened.  While there are 
extensive medical records in the Claims file, a careful 
review shows conflicting medical opinions and diagnoses.  A 
July 2001 private MRI report showed mild disc bulge with 
moderate bilateral neural foraminal stenosis at L3-4; annular 
bulge, tear and tiny central disc herniation at L4-5; and 
grade I anterolisthesis with spondylolysis, small posterior 
disc protrusion, mild right and moderate left neural 
foraminal stenosis at L5-S-1.  An August 2001 VA examination 
report, which did not include an evaluation of the July 2001 
MRI findings, indicated that the "neurologic examination was 
normal" and there was no obvious muscle spasm.  An August 
2002 examination revealed muscle spasms; 
X-rays revealed "minimal degenerative changes of the lumbar 
vertebra," with the lumbar disc spaces well preserved.  

In light of the contentions of increased disability, apparent 
conflicting medical evidence, and the possibility that the 
service-connected disability may involve disc disease, 
another VA examination is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent guidelines 
provided in PVA, as well as those 
provided by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (Quartuccio v. Principi), and 
any other applicable legal precedent.  In 
particular, the RO should ensure that the 
veteran is advised specifically of what 
he needs to establish his claim (for an 
increased rating for his service-
connected lumbosacral strain), what the 
evidence shows, and of his and VA's 
respective responsibilities in claim 
development, as well as that there is a 
year afforded for response to VCAA 
notice.  

2.  The RO should obtain copies of 
reports of any treatment the veteran has 
received for low back disability since 
August 2002.  

3.  The RO should arrange for the veteran 
to be afforded a VA orthopedic 
examination to determine the current 
severity of his service-connected low 
back disorder.  The claims folder must be 
available to the examiner for review in 
connection with the examination.  The 
examination should include all indicated 
tests and studies, including range of 
motion testing.  The examiner should 
determine whether the veteran has lumbar 
disc disease and, if so, whether it is 
related to the service connected low back 
entity.  If disc disease is found and 
determined related to the service 
connected disability, the examination 
must include findings addressing both the 
previous and the current criteria for 
rating disc disease (the examiner should 
be provide copies of both sets of 
criteria), and complete neurological 
evaluation.  The examiner must explain 
the rationale for all opinions given.  

4.  When the development requested above 
is completed, the RO should readjudicate 
the issue on appeal.  If it remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

